DETAILED ACTION
This is in response to the request for continued examination filed on March 2, 2022.

Status of Claims
Claims 1 – 23 are pending, of which claims 1 and 12 are in independent form.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 3, 9 – 14, and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad et al., U.S. Patent Application 2012/0260031 (hereinafter referred to as Chachad) in view of Shalev, U.S. Patent 9,513,820 (hereinafter referred to as Shalev).

Referring to claim 1, Chachad discloses “a processor system” (digital signal processor system 100 in FIG. 1) “comprising: a processor core configured to generate memory write requests” (Central processing unit core 110 first attempts to access any required data from level one data cache 123... the requested instruction...; paragraph [0018] and FIG. 1); “a cache memory” (cache memories in FIG. 1); “and a memory controller having a memory pipeline, the memory controller coupled to control the cache memory and communicatively coupled to the processor core” (A level two memory controller includes a directly addressable memory read pipeline...; paragraph [0005] and Claim 1), “the memory controller configured to: receive the memory write requests from the processor core” (memory controller receives access requests from different requestors including the central processing unit (CPU) for data and instructions, internal cache block operations and internal or slave direct memory access (DMA) units; paragraph [0003] and Claim 1); “schedule the memory write requests on the memory pipeline” (Each local memory arbiter 524 arbitrates and schedules memory requests from differing streams at a local level before sending the memory requests to central memory arbiter 53...; paragraphs [0045] and [0056]).
Also, Chachad discloses “each local memory arbiter 524 arbitrates and schedules memory requests from differing streams at a local level before sending the memory requests to central memory arbiter 534” ([0045]).
Chachad does not appear to explicitly disclose “contemporaneously with scheduling respective ones of the memory write requests on the memory pipeline and prior to writing of a data payload of the respective memory write request to a cache memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the cache memory has completed.”
However, Shalev discloses another memory access system including “prior to writing of a data payload of the respective memory write request to a” “memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the” “memory has completed” (column 1 line 43 - column 2 line 26 checking state and health to determine when early acknowledgements for writes are permitted. Fig. 4 receive a write request from client 415, check state 430, send early ACK to client 435. Column 6 lines 6 - 33 storage controller 225 receives write request 215 and generates data blocks 235A-F corresponding to the write request. Temporal redundancy control unit 230 determines when to send an ack to the client, temporal redundancy control unit 230 may monitor conditions and status of storage array 220 in order to determine whether to send an early acknowledgement for write request 215).

As per the limitation “contemporaneously with scheduling respective ones of the memory write requests on the memory pipeline and prior to writing of a data payload of the respective memory write request to a cache memory having completed,” the examiner notes that Applicant states “‘Contemporaneously with’ is defined herein as meaning at the same time as, or directly after” ([0027] of Applicant’s PGPub).  
As above, Chachad discloses scheduling of write requests and sending an acknowledgement.  Also, Shalev discloses scheduling of write requests and sending an acknowledgement (Column 6 lines 6 - 33 storage controller 225 receives write request 215 and generates data blocks 235A-F corresponding to the write request. Temporal redundancy control unit 230 determines when to send an ack to the client, temporal redundancy control unit 230 may monitor conditions and status of storage array 220 in order to determine whether to send an early acknowledgement for write request 215).
 When Shalev’s early acknowledgement for a write access request is taken into account, it would have been obvious for one of ordinary skill in the art to send an early write acknowledgement “contemporaneously with scheduling respective ones of the memory write requests,” especially given Applicant’s explicit definition that includes timing of “at the same time as, or directly after.”
Chachad and Shalev are analogous art because they are from the same field of endeavor, which is memory access and timing.

The motivation for doing so would have been to avoid the latency and reduction in performance associated with acknowledging a write request no sooner than all data is successfully persisted (as described by Shalev at column 1 lines 22 – 29). 
Therefore, it would have been obvious to combine Shalev with Chachad to obtain the invention as specified in the instant claim.

As per claim 2, Chachad discloses “the memory controller is configured to condition performing the scheduling of the memory write request action and the sending of the write acknowledgment action on satisfying a condition comprising at least: the respective memory write request will not break ordering and coherence and will complete within a finite amount of time if scheduled on the memory pipeline” ([0045] local memory arbiter 524 for reordering memory commands in accordance with a set of reordering rules and [0056] a transaction is scheduled on L2 read pipeline 731 only when this read does not break the read/write ordering from the same requestor, preserving coherence).

As per claim 3, Chachad discloses “the condition is satisfied if the memory pipeline is inherently in-order, so that once a memory transaction targeting a corresponding memory enters the memory pipeline, it will read or write to the memory in an order in which it was scheduled” ([0045] local memory arbiter 524 for reordering memory commands in accordance with a set of reordering rules and [0056] a transaction is scheduled on L2 read pipeline 731 only when this read does not break the read/write ordering from the same requestor, preserving coherence.  It is understood by one of ordinary skill that no rule would be broken if the memory pipeline is inherently in-order).

As per claim 9, Chachad discloses “the cache memory is a lower level cache memory and the memory controller is a lower level memory controller, the processor system further comprising: a higher level cache memory; and a higher level memory controller coupled to control the higher level cache memory to process memory transactions and communicatively coupled to the processor core and to the lower level memory controller; wherein the lower level memory controller receives the memory write requests, or sends the write acknowledgment to the processor core, via the higher level memory controller” (Fig. 6 level 1 cache and cache controller, level 2 cache and controller).

As per claim 10, Chachad discloses “compared to the lower level cache memory, the higher level cache memory is more local to, or has a lower response time to memory transactions generated by, the processor core” (Fig. 6).

As per claim 11, Chachad discloses “the higher level cache memory is a level 1 cache (an L1 cache), and the lower level cache memory is a level 2 cache (an L2 cache)” (Fig. 6).

Referring to claim 12, claim 1 recites the corresponding limitations as that of claim 12.  Therefore, the rejection of claim 1 applies to claim 12. 

Note, claim 13 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 13.

Note, claim 14 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 14.

Note, claim 20 recites the corresponding limitations of claim 9.  Therefore, the rejection of claim 9 applies to claim 20.

Note, claim 21 recites the corresponding limitations of claim 11.  Therefore, the rejection of claim 11 applies to claim 21.

Note, claim 22 recites the corresponding limitations of claim 10.  Therefore, the rejection of claim 10 applies to claim 22.

As per claim 23, Chachad discloses “the lower level memory controller performs the sending step by sending” data “to the higher level memory controller” (Fig. 6).
Chachad does not appear to explicitly disclose “the lower level memory controller performs the sending step by sending the write acknowledgment to the higher level memory controller.”
However, Shalev discloses “sending the write acknowledgment” (column 1 line 43 - column 2 line 26 checking state and health to determine when early acknowledgements for writes are permitted. Fig. 4 receive a write request from client 415, check state 430, send early ACK to client 435. Column 6 lines 6 - 33 storage controller 225 receives write request 215 and generates data blocks 235A-F corresponding to the write request. Temporal redundancy control unit 230 determines when to send an ack to the client, temporal redundancy control unit 230 may monitor conditions and status of storage array 220 in order to determine whether to send an early acknowledgement for write request 215).
As above, Chachad and Shalev are analogous art because they are from the same field of endeavor, which is memory access and timing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad and Shalev before him or her, to modify the teachings of Chachad to include the teachings of Shalev so that an early write access request acknowledgement is sent to the core contemporaneously with scheduling the write access request and before the write data is actually written to the memory.

Therefore, it would have been obvious to combine Shalev with Chachad to obtain the invention as specified in the instant claim.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Shalev, as applied to claims above, further in view of Venkatasubramanian et al., U.S. Patent Application 2013/0036337 (hereinafter referred to as Venkatasubramanian).

As per claim 4, neither Chachad nor Shalev appears to explicitly disclose “the condition is satisfied if the memory pipeline includes one or more pipeline banks, and each pipeline bank is independent of the other pipeline banks, so that: write transactions on ones of the pipeline banks do not affect ordering or coherence requirements with respect to write transactions on others of the pipeline banks, and within each of the pipeline banks, write and read memory access requests to the cache memory proceed in an order in which they are scheduled.”
However, Venkatasubramanian discloses “the condition is satisfied if the memory pipeline includes one or more pipeline banks, and each pipeline bank is independent of the other pipeline banks, so that: write transactions on ones of the pipeline banks do not affect ordering or coherence requirements with respect to write transactions on others of the pipeline banks, and within each of the pipeline banks, write and read memory Data may be pipelined (written or read) to banks of memory when the memory addresses have some order. For example, writing or reading data that have consecutive addresses allows data to be pipelined from different memory banks. However, when a non-sequential read or write occurs, data pipelining is interrupted and the full access time of the memory is required to complete the read or write of the memory; paragraph [0009]).
Chachad, Shalev, and Venkatasubramanian are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Shalev, and Venkatasubramanian before him or her, to modify the teachings of Chachad and Shalev to include the teachings of Venkatasubramanian so that independent pipeline banks are included.
The motivation for doing so would have been to provide a means for data from a pipelined memory bank is captured in a scan-out chain is controlled by a clock control signal. The clock control signal also enables or disables the clocking of the pipelined memory bank such that a pipelined memory bank may be tested or not tested as suggested by Venkatasubramanian (paragraph [0021]).
Therefore, it would have been obvious to combine Venkatasubramanian with Chachad and Shalev to obtain the invention as specified in the instant claim.

Note, claim 15 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 15.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Shalev, as applied to claims above, further in view of ‘Sora: High-Performance Software Radio Using General-Purpose Multi-Core Processors’ by Kun Tan et al., (hereinafter referred to as Tan).

As per claim 5, the limitations of “schedule the memory write request action being performed contemporaneously with the send to the processor core the write acknowledgment action” have been addressed above.
Further, it is understood by one of ordinary skill in the art that the systems of Chachad and Shalev utilize a clock.  
Neither Chachad nor Shalev appears to explicitly disclose “a system clock, wherein the schedule the memory write request action being performed contemporaneously with the send to the processor core the write acknowledgment action means that the two actions are performed on a same cycle of the system clock.”
However, accomplishing multiple tasks during a single clock cycle is known in the art.  For example, Tan discloses timing control and ACK response latency (first paragraph of page 100), “wherein the time for ACK generation and transferring can overlap with the demodulation of the data frame” (last paragraph of page 105 – first paragraph of page 106).

Chachad, Shalev, and Tan are analogous art because they are from the same field of endeavor, since Chachad and Shalev deal with memory access scheduling and Shalev and Tan deal with acknowledgement timing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Shalev, and Tan before him or her, to modify the teachings of Chachad and Shalev to include the teachings of Tan so that scheduling memory access requests and sending write acknowledgement occurs in the same clock cycle
The motivation for doing so would have been to provide a means for handling both necessary steps as soon as possible, thus providing improved efficiency.
Therefore, it would have been obvious to combine Tan with Chachad and Shalev to obtain the invention as specified in the instant claim.

Note, claim 16 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 16.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Shalev, as applied to claims above, further in view of Damodaran et al., U.S. Patent Application 2012/0191913 (hereinafter referred to as Damodaran).

As per claim 6, as above, Shalev discloses another memory access system including “prior to writing of a data payload of the respective memory write request to a” “memory having completed, send to the processor core a write acknowledgment confirming that writing of the data payload of the respective memory write request to the” “memory has completed” (column 1 line 43 - column 2 line 26 checking state and health to determine when early acknowledgements for writes are permitted. Fig. 4 receive a write request from client 415, check state 430, send early ACK to client 435. Column 6 lines 6 - 33 storage controller 225 receives write request 215 and generates data blocks 235A-F corresponding to the write request. Temporal redundancy control unit 230 determines when to send an ack to the client, temporal redundancy control unit 230 may monitor conditions and status of storage array 220 in order to determine whether to send an early acknowledgement for write request 215).
Neither Chachad nor Shalev appears to explicitly disclose “the processor core is configured to un-stall a process dependent on completed processing of the respective memory write request after receiving a write acknowledgment corresponding to the respective memory write request.”
However, Damodaran discloses “the processor core is configured to un-stall a process dependent on completed processing of the respective memory write request” ([0075] stalling until current cache operation is complete).
Thus, it can be seen that it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to combine the teachings of Damodaran with Chachad/Shalev so that “the processor core is configured to un-stall a process dependent on completed processing of the respective memory write request after 
Chachad, Shalev, and Damodaran are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Shalev, and Damodaran before him or her, to modify the teachings of Chachad and Shalev to include the teachings of Damodaran so that a processed is un-stalled after receiving a write acknowledgement.
The motivation for doing so would have been to maintain ordering and/or coherency.
Therefore, it would have been obvious to combine Damodaran with Chachad and Shalev to obtain the invention as specified in the instant claim.

As per claim 7, Chachad discloses “the memory controller is configured to” not schedule “the memory write request if the guarantee cannot be made” ([0045] local memory arbiter 524 for reordering memory commands in accordance with a set of reordering rules and [0056] a transaction is scheduled on L2 read pipeline 731 only when this read does not break the read/write ordering from the same requestor, preserving coherence).
Neither Chachad nor Shalev appears to explicitly disclose “stalling” the memory request.
However, Damodaran discloses “to stall the memory write request” ([0075).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Shalev, and Damodaran before him or her, to modify the teachings of Chachad and Shalev to include the teachings of Damodaran so that a process is stalled if a request breaks a rule.
The motivation for doing so would have been to maintain ordering and/or coherency.
Therefore, it would have been obvious to combine Damodaran with Chachad and Shalev to obtain the invention as specified in the instant claim.

Note, claim 17 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 18.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chachad in view of Shalev, as applied to claims above, further in view of Minkin et al., U.S. Patent Application 2011/0078367 (hereinafter referred to as Minkin).

As per claim 8, neither Chachad nor Shalev appears to explicitly disclose “a clock, wherein the processor core is configured to generate a memory write request per cycle of the clock.”
However, Minkin discloses “a clock, wherein the processor core is configured to generate a memory write request per cycle of the clock” ([0024] CPU writes a steam of commands, [0055] memory can perform one write access per clock cycle).
Chachad, Shalev, and Minkin are analogous art because they are from the same field of endeavor, which is memory access scheduling.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chachad, Shalev, and Minkin before him or her, to modify the teachings of Chachad and Shalev to include the teachings of Minkin so that the core generates a write request per cycle of the clock.
The motivation for doing so would have been to maximize efficiency and throughput of the system.
Therefore, it would have been obvious to combine Minkin with Chachad and Shalev to obtain the invention as specified in the instant claim.

Note, claim 19 recites the corresponding limitations of claim 8.  Therefore, the rejection of claim 8 applies to claim 19.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Applications 20140006657 and 20140006656 along with the granted patents 8843677 and 8843676 teach the following: [0007] prior methods are as follows: In synchronous file I/O, an application thread starts an I/O operation and then immediately enters a wait state, until the I/O request has completed and the thread is notified of the completion. In asynchronous file I/O, an application thread calls an I/O request, and then continues processing another job until the operating system kernel signals to the thread that the called I/O operation is complete. The thread then interrupts its current job, and processes data pertaining to the I/O operation as necessary. Thus, application programs that write data to disk files generally are interrupted for a time which is directly proportional to the amount of data that must be written to the disk. This occurs because calls to start write operations by using the file system APIs are in turn implemented by the underlying operating system. The operating system blocks the calling application until the write operation is completed. [0009] Invention: receive a write request from a specified program component to write to a given file, determine if the write request meets a criterion.  Responsive to determining that the given write request meets the criterion, a message is immediately sent to release the specified program component from a wait state. The method further includes selectively writing 
U.S. Patent 6502205 teaches the secondary data storage system provides an indication or acknowledgement to the primary data storage system controller that the primary data to be copied has been received.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184